Citation Nr: 1032248	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-32 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
status post Bankart repair of the left shoulder, prior to May 17, 
2005.

2.  Entitlement to a rating in excess of 10 percent for status 
post Bankart repair of the left shoulder, from October 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 
1994.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2005 rating decision, in which the RO reopened 
and granted the Veteran's claim for service connection for status 
post Bankart repair of the left shoulder, and assigned an initial 
10 percent rating, effective February 23, 2004, and a temporary 
total rating (TTR) for convalescence under the provisions of 
38 C.F.R. § 4.30 from May 17, 2005 to July 1, 2005, when the 
rating was returned to 10 percent.  The Veteran perfected an 
appeal to the initial disability rating assigned.

As the appeal arises from a request for a higher initial rating 
following the grant of service connection, and in light of the 
fact that the Veteran's TTR was extended to October 1, 2005, by 
an August 2005 rating decision, the Board has characterized the 
two issues on appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disabilities).
 
The issue of a rating in excess of 10 percent for status 
post Bankart repair of the right (major) shoulder has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to May 17, 2005, the Veteran's left shoulder disability 
was manifested by arthritis and infrequent recurrent dislocations 
of the shoulder but there was no evidence of a compensable level 
of arm movement, ankylosis, malunion, or nonunion of the humerus 
joint nor evidence of guarding of all arm movements or fibrous 
union of the humerus.

2.  Since October 1, 2005, the Veteran's left shoulder disability 
has not been manifested by recurrent episodes with dislocation or 
guarded or loose movement, flexion and abduction each have been 
greater than 90 degrees and range of motion of his arm has not 
been limited to the shoulder level; and his residual scarring has 
been asymptomatic and not productive of functional impairment.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for 
an initial 20 percent rating, and no more, for status post 
Bankart repair of the left shoulder, prior to May 17, 2005, have 
been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102 3.321(b)(1), 4.1-4.10, 4.21, 4.40, 4.45, 4.59, 4.69, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5201, 5202, 5203 (2009).

2.  The criteria for a rating in excess of 10 percent for status 
post Bankart repair of the left shoulder, from October 1, 2005, 
have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.10, 4.21, 4.40, 4.45, 4.59, 4.69, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5201, 5202, 5203 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements also apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Id.

The RO's January 2005 pre-rating notice letter described the 
evidence necessary to reopen and substantiate a claim for service 
connection, and met all of the requirements noted above; 
including informing the Veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claims are received by VA.  This notification would also apply to 
the "downstream" issue of entitlement to a higher initial rating.  
The U. S. Court of Appeals for Veterans Claims (Court) has held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 
Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Even 
though Dingess notice was not provided until March 2006, because 
the January 2005 notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

The Board also finds that all relevant evidence necessary for an 
equitable resolution of the higher rating claim(s) decided herein 
on appeal has been identified and obtained, to the extent 
possible.  The evidence of record includes the Veteran's service 
treatment records, available VA medical records, a VA physician's 
statement, and statements from the Veteran and his 
representative, on his behalf.  The Veteran was afforded a VA 
examination in December 2007, after failing to appear for a May 
2006 VA examination.  The Board finds that the evidence of record 
is adequate for rating purposes as the VA examiner reviewed the 
VA medical records, interviewed the Veteran and provided a 
detailed clinical evaluation.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Thus, the Board finds that no further 
assistance is warranted.  Under these circumstances, the Board 
concludes that the Veteran has been accorded ample opportunity to 
present evidence and argument in support of the matters decided 
on appeal. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied. There is no additional notice that should be 
provided, nor is there any indication that there is additional 
existing evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
matters decided herein on appeal.  

II. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of a veteran.  38 
C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection to consider the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is required.  
See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by x-ray findings is to be rated as degenerative 
arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, the disability is 
to be rated as follows: with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x- ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

Handedness for rating purposes will be determined by the evidence 
of record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  The injured hand, or the most severely 
injured hand, of an ambidextrous individual will be considered 
the dominant hand for rating purposes.  38 C.F.R. § 4.69.  The 
Veteran is right handed; thus, his left arm is his minor 
extremity.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, ankylosis of the 
scapulohumeral articulation (which moves as one piece), when in a 
favorable position, with abduction to 60 degrees, and ability to 
reach the mouth and head is retained, a 20 percent rating for the 
minor extremity.  When in an intermediate position between 
favorable and unfavorable, a 30 percent rating for the minor 
extremity.  When in an unfavorable position, with abduction 
limited to 25 degrees from the side, a maximum 40 percent rating 
for the minor extremity.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Nix v. Brown, 4 Vet. App. 
462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  
Ankylosis is stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the joint.  
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of an 
arm at the shoulder level warrants a 20 percent evaluation 
whether it is the major or minor extremity.  When motion is 
limited to midway between the side and shoulder level, a 20 
percent evaluation is warranted for the minor extremity.  When 
motion is limited to 25 degrees from the side, a maximum 30 
percent evaluation is warranted for the minor extremity.

In Lineberger v. Brown, 5 Vet. App. 367, 370 (1993), it was noted 
that as the minimum 20 percent rating for limited shoulder 
motion, it should be clarified whether that rating is a result of 
limitation of motion of abduction only, or whether both 
limitation of motion of flexion and abduction are required.  
However, in Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003), 
the Court clarified that for a 20 percent rating under Diagnostic 
Code 5201 the applicable plane of motion was not to be measured 
by limitation of motion of abduction alone to the shoulder level 
because 38 C.F.R. § 4.71, Plate I listed both abduction and 
forward elevation (flexion) as shoulder-arm movements.  
Diagnostic Code 5201 did not specifically identify the plane of 
motion (although Diagnostic Code 5200 did refer to abduction), 
and the title of Diagnostic Code 5201 was "Arm, limitation of 
motion of" and appeared to be generic without specifying 
limitation based solely on abduction.  The Court left open the 
question of whether the ratings in Diagnostic Code 5201 required 
limitation in all planes or limitation in any one plane but the 
Court noted that it would be very difficult to satisfy Diagnostic 
Code 5201 if limitation were required in all planes.  So, here, 
the Board concludes that for rating under Diagnostic Code 5201 
the limitation of motion may be in any one plane of motion, e.g., 
abduction or forward elevation (flexion).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, a 20 percent 
evaluation is warranted for impairment of the humerus, regardless 
of whether the major or minor extremity is affected, when there 
is either malunion with moderate deformity or when there are 
recurrent dislocations of the scapulohumeral joint which are 
infrequent and there is guarding of movement only at the shoulder 
level.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, malunion of the 
clavicle or scapula, or nonunion without loose movement, of the 
major or minor extremity warrants a 10 percent evaluation (or 
impairment may be rated on the basis of impaired function of a 
contiguous joint).  Nonunion with loose movement, or dislocation, 
of the clavicle or scapula of the major or minor extremity 
warrants a maximum 20 percent evaluation (or impairment may be 
rated on the basis of impaired function of a contiguous joint).  
Dislocation of the clavicle or scapula of the major or minor 
extremity warrants a maximum 20 percent evaluation.

Normal forward elevation of a shoulder (flexion) as well as 
normal abduction (movement of the arm away from the side) are to 
180 degrees.  Normal internal and external rotation is to 90 
degrees.  38 C.F.R. § 4.71, Plate 1 (2009).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, weakness, 
excess fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

In the June 2005 rating decision, on appeal, the RO granted 
service connection for status post Bankart repair of the left 
shoulder, and assigned an initial 10 percent rating, effective 
February 23, 2004, and a TTR for convalescence, effective May 17, 
2005, which later was extended to October 1, 2005, when the 
rating was returned to 10 percent under Diagnostic Code 5203.  
Thus, except for a period of convalescence following surgery on 
May 17, 2005, the Veteran's rating has remained unchanged at 10 
percent.  The June 2005 rating decision was based upon service 
treatment records reflecting treatment for possible dislocation 
of the shoulders, right greater than left.  

October 1994 VA examinations reflect a history of injury to both 
shoulders while body surfing in the Navy and full range of motion 
of the left shoulder.  The diagnoses include old injury to both 
shoulders.  No x-rays were performed.

In November 2003, the Veteran complained that the symptoms with 
his left shoulder had gotten worse over the past couple of months 
but that he still participated in sports, such as weight 
training, without any instability of the shoulders.  On 
examination, he had full range of motion of the left shoulder.  
He also had some discomfort in the left shoulder primarily at the 
end of range of motion.  Sensation was intact; and strength was 
5/5.  The Veteran had a negative Hawkins-Kennedy test for 
impingement on the left but had a positive crossover test.  
Movement of the shoulder at the glenohumeral joint did not 
demonstrate any instability and compression of the glenohumeral 
head under the subacromial space did not elicit any significant 
pain.  X-rays revealed acromioclavicular (AC) joint arthritis but 
no glenohumeral defect, fracture or dislocation.  The shoulder 
was reduced and joint space was well maintained.  The impression 
was AC joint arthritis.  

When seen by VA on February 23, 2004, the Veteran complained of 
difficulty with his left shoulder for the past two or three 
years, indicating that it had become increasingly painful.  On 
examination, he had essentially full range of passive motion but 
complained of pain around the AC joint and the lateral aspect of 
the shoulder when he elevated his left arm to the side against 
resistance.  Pressure over the lateral aspect of the shoulder at 
the level of the acromion and the more medial articulation with 
the clavicle produced some discomfort.  No unusual inflammation 
or irregularities in the contour of the left shoulder was noted.  
X-rays of the left shoulder revealed some arthritic changes at 
the left coracoacromial joint.  A magnetic resonance imaging 
(MRI) confirmed an inferior osteophyte on the clavicle at the 
junction with the acromion, which appeared to be impinging on the 
rotator cuff.  The impression was impingement syndrome of the 
left shoulder related to AC joint.  He was scheduled for an 
arthroscopic debridement of the osteophyte at the inferior AC 
joint. 

When seen in April 2004, the Veteran had multidirectional 
instability and was able to dislocate his shoulder without 
obvious discomfort.  In August 2004, the Veteran had some pain 
with raising his left hand over his head and there was tenderness 
noted over the AC joint.  In October 2004, he was again noted to 
have tenderness over the left AC joint.  When seen the following 
month, the Veteran complained of continuing instability and pain.  
On examination, he had anterior/posterior and inferior 
instability.  He was fully neurovascularly intact and had 
discomfort with palpation around the shoulder.  Forward flexion 
was to 140 degrees and abduction was to 105 degrees.  He had a 
positive apprehension sign.  A magnetic resonance angiography 
(MRA) was normal.  

A May 2005 VA pre-op history and physical note reflects that the 
Veteran was scheduled for left shoulder arthroscopy, 
decompression, DCE, open capsular shift and Bankart repair.  On 
examination, he was fully neurovascularly intact.  
Multidirectional instability was noted.  Forward flexion was to 
140 degrees and abduction was to 100 degrees.  He had a positive 
apprehension sign.  The impression was multidirectional 
instability.

On May 17, 2005, the Veteran underwent a diagnostic arthroscopy 
of his left shoulder with arthroscopic subacromial decompression 
and AC joint resection with an open Bankart repair and anterior 
capsular shift.  Two weeks later, there was no redness, warmth, 
or drainage from the incision.  He was not exquisitely tender 
over the surgical site.  He was fully neurovascularly intact.  
The Veteran had reasonable range of motion with pendulum; 
however, he had been restricted in external rotation 
postoperatively.  He was noted to be doing well.  At a June 2005 
follow-up, the incision was noted to be well healed without any 
tenderness, warmth or effusion.  He had no subluxation anteriorly 
or posteriorly.  On examination, he was fully neurovascularly 
intact.  Forward flexion was to 40 degrees and abduction was to 
40 degrees.  When seen at the end of June 2005, the incision was 
noted to be well healed without any tenderness, warmth or 
effusion.  He had no subluxation anteriorly or posteriorly.  On 
examination, he was fully neurovascularly intact.  Forward 
flexion was to 140 degrees and abduction was to 110 degrees.  At 
an August 2005 follow-up, the Veteran reported that his shoulder 
was feeling good.  He denied any numbness or tingling or feelings 
of subluxation or dislocation.  On examination, the incision was 
noted to be well healed without any tenderness, warmth or 
effusion.  He had no subluxation anteriorly or posteriorly.  On 
examination, he was fully neurovascularly intact.  Forward 
flexion was to 140 degrees and abduction was to 110 degrees.  He 
lacked external rotation in comparison to the contralateral side 
and also in internal rotation as well.  It was anticipated that 
it would be no longer than three months before he should return 
to work without any restrictions at all.  The Veteran failed to 
report for a May 2006 VA examination.

In a December 2006 VA examination report, the examiner indicated 
that, prior to the May 2005 surgery, the Veteran's shoulder was 
dislocating three times a month and he would reduce it himself.  
He also complained of some left shoulder pain with damp weather 
and sleep.  In the morning, his left shoulder was almost numb.  
It was stiff and limbered up.  The Veteran denied swelling, 
warmth or redness.  The shoulder was not dislocating anymore.  It 
did not lock.  The Veteran reported that he tired quickly, 
particularly with overhead work and that the arm got numb and the 
hand got numb at times.  He sometimes took Ibuprofen and used 
ice.  He had been prescribed Vicodin with hydrocodone.  The 
Veteran indicated that the shoulder was pretty much the same all 
the time and did not flare-up particularly.  On examination, he 
had a 2-inch scar on the anterior fold of the left shoulder, 
which was nontender and well healed.  The shoulder was not sore 
to touch.  He could forward flex and abduct with ease to 180 
degrees.  He could rotate internally and externally without 
difficulty and with strength to 90 degrees.  The Veteran did the 
joint motions without pain.  He felt that his left shoulder tired 
quicker than the right and that he had some pain.  He also felt 
that it was somewhat weak and that repetitive motion seemed to 
give difficulty, particularly in bad weather.  The impression was 
that the Veteran had a chronic dislocating left shoulder and had 
a Bankart repair with good result.  The examiner saw no 
functional loss, only complaints about it.  The Veteran was back 
to work six months after the left shoulder surgery.

The Veteran claimed that his left shoulder condition prior to the 
surgery May 17, 2005, was worse than the initial 10 percent 
rating and warrants a higher rating.


Prior to May 17, 2005

Considering the evidence in light of the applicable criteria, and 
resolving all doubt in the Veteran's favor, the Board finds that 
an initial rating 20 percent, and no more, under Diagnostic Code 
5203 for the Veteran's left shoulder disability, prior to May 17, 
2005, is warranted.  

Prior to May 17, 2005, repeated testing of motion, in both 
forward flexion and abduction, of left shoulder showed that he 
did not have a compensable degree of limitation of motion.  
Moreover, there has been no evidence of ankylosis, malunion, or 
nonunion of the humerus joint.  In February 2004, the Veteran 
complained of pain in the lateral aspect of the shoulder when he 
elevated his left arm to the side against resistance.  Pressure 
over the lateral aspect of the shoulder at the level of the 
acromion and the more medial articulation with the clavicle also 
produced some discomfort.  In April 2004, the Veteran was first 
noted to have multidirectional instability and was able to 
dislocate his shoulder without obvious discomfort.  In August 
2004 and October 2004, the Veteran had some pain with raising his 
left hand over his head and there was tenderness noted over the 
AC joint.  The Veteran complained of continuing instability and 
pain and had anterior/posterior and inferior instability in 
November 2004.  He also had discomfort with palpation around the 
shoulder.  Forward flexion was to 140 degrees and abduction was 
to 105 degrees.  He had a positive apprehension sign.  An MRA was 
normal.  The December 2006 VA examiner indicated that, prior to 
the May 2005 surgery, the Veteran's shoulder was dislocating 
three times a month and that he would reduce it himself.  Thus, 
there was evidence of infrequent recurrent dislocations of the 
shoulder.  But there was no evidence of frequent episodes and 
guarding of all arm movements or fibrous union of the humerus so 
as to warrant a higher, 30 percent rating, under Diagnostic Code 
5202.  Thus, the Board concludes that the preponderance of the 
evidence fails to show persistent symptoms that equal or more 
nearly approximate the criteria for a rating higher than 20 
percent for the left shoulder disability, prior to May 17, 2005.  
This rating takes into account DeLuca findings of pain and 
instability.



From October 1, 2005

Considering the evidence in light of the applicable criteria, the 
Board finds that a rating in excess of 10 percent for the 
Veteran's left shoulder disability, from October 1, 2005, is not 
warranted.  

Since October 1, 2005, repeated testing of motion, in both 
forward flexion and abduction, of left shoulder has shown that he 
does not have a compensable degree of limitation of motion.  
Moreover, there has been no evidence of ankylosis, malunion, 
nonunion, dislocations, loose movement or guarded movement.  
Postoperative scarring on the left shoulder has been shown to be 
asymptomatic and is not productive of any functional impairment.

Thus, the Board concludes that the preponderance of the evidence 
fails to show persistent symptoms that equal or more nearly 
approximate the criteria for a rating higher than 10 percent for 
the left shoulder, since October 1, 2005, even with consideration 
of DeLuca factors.  In other words, the Veteran's left shoulder 
disability has been no more than 10 percent disabling since that 
date.

Thus, in conclusion, the Board concludes that a disability rating 
in excess of 10 percent for left shoulder is not warranted at any 
time since October 1, 2005.

The Board also has considered whether referral for evaluation for 
an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is nothing in 
the record that reflects or suggests that the Veteran's left 
shoulder disability involves factors such as marked interference 
with employability or frequent hospitalizations so as to render 
the schedular criteria inadequate and warrant referral 
extraschedular consideration, during the periods under 
consideration.  The record does not show that the Veteran's left 
shoulder disability has required hospitalization or suggests that 
this disability would markedly impact on the Veteran's ability to 
engage in employment.  The evidence reflects that the Veteran's 
left shoulder discomfort has been treated primarily with ice and 
pain killers.  Thus, the Board concludes that the Veteran's 
symptoms are contemplated already in the schedular ratings 
assigned.  Consequently, the Board finds that referral for 
extraschedular consideration is not warranted.  

Finally, the Board notes that the record is negative for evidence 
that the Veteran is unemployable due to his service-connected 
left shoulder disability.  The Veteran did claim that he was 
unemployable following his left shoulder surgery, but during his 
convalescence period the Veteran was awarded a TTR.  Moreover, 
the Veteran did lose his job as a car salesman in November 2004, 
but there is no indication that his left shoulder disability was 
the reason for this loss.  Therefore, remand or referral of a 
claim for a total rating due to individual unemployability (TDIU) 
is not necessary under the Court's ruling in Rice v. Shinseki, 22 
Vet. App. 447 (2009).


ORDER

Prior to May 17, 2005, an initial 20 percent rating for status 
post Bankart repair of the left shoulder is granted, subject to 
the provisions governing the award of monetary benefits.

From October 1, 2005, a rating in excess of 10 percent for status 
post Bankart repair of the left shoulder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


